Case 2:19-cv-00109-SPC-NPM Document 54 Filed 09/24/20 Page 1 of 2 PageID 748




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

NIGHT OWL SP, LLC,

                  Plaintiff,

v.                                                           Case No.: 2:19-cv-109-FtM-38NPM

JUN LI,

                Defendant.
                                                  /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. Nearly two

years ago, Plaintiff Night Owl SP, LLC filed this suit against Dongguan Auhua Electronics,

Ltd. and Jun Li, both domiciled in the People’s Republic of China, for trademark

infringement. Since then, the Court entered a default final judgment against the company.

(Doc. 45; Doc. 46). But the case has remained pending against Li. Indeed, Plaintiff has

not yet served Li. And the assigned Magistrate Judge recently denied Plaintiff’s motion

for alternate service of process on Li and motion for additional time to serve him. (Doc.

53). More than two weeks have lapsed since that Order, and Plaintiff has taken no action.

The Court thus dismisses this case for failure to serve Li and failure to prosecute. See

M.D. Fla. R. 3.10.

        Accordingly, it is now

        ORDERED:




1
  Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER f ees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also no t responsible for a hyperlink’s
availability and functionality, and a f ailed hyperlink does not affect this Order.
Case 2:19-cv-00109-SPC-NPM Document 54 Filed 09/24/20 Page 2 of 2 PageID 749




   (1) The above-captioned case is DISMISSED as against Defendant Jun Li.

   (2) The Clerk is DIRECTED to enter judgment, terminate any deadlines, and close the

      file.

   DONE and ORDERED in Fort Myers, Florida this 24th day of September 2020.




Copies: All Parties of Record




                                          2
